Exhibit 99 Marine Products Corporation Reports 2009 First Quarter Financial Results ATLANTA, April 29, 2009 – Marine Products Corporation (NYSE: MPX) announced its unaudited results for the quarter ended March 31, 2009.Marine Products is a leading manufacturer of fiberglass boats under two brand names: sterndrive and inboard pleasure boats by Chaparral, including Premiere Sport Yachts, SSi Wide Techs, SSX Bowriders, Sunesta Wide Techs and Xtremes, Signature Cruisers, and outboard sport fishing boats by Robalo. For the quarter ended March 31, 2009, Marine Products generated net sales of $13,806,000, a 78.9 percent decrease compared to $65,542,000 last year.The decrease in net sales was due to a decrease of 77.9 percent in the number of boats sold and additional costs recorded during the quarter of our winter retail incentive program.Gross loss for the quarter was $58,000, compared to a gross profit of $13,464,000, or 20.5 percent of net sales, in the prior year.The gross loss for the quarter was due to very low production levels and sales to dealers, which resulted in significant production inefficiencies, as well as the additional costs of retail incentives.Unit sales among all models declined significantly compared to the prior year, although average gross selling price per boat was unchanged. Operating loss for the quarter was $4,757,000, compared to an operating profit of $5,205,000 in the first quarter last year due to a gross loss partially offset by lower selling, general and administrative expenses.Selling, general and administrative expenses in the first quarter of 2009 decreased by 43.1 percent due primarily to the variable nature of many of these expenses as well as ongoing cost reduction measures. Net loss for the quarter ended March 31, 2009 was $2,486,000, a decrease compared to net income of $4,132,000 in the prior year.The net loss was due to an operating loss and lower interest income, partially offset by an income tax benefit. Diluted loss per share for the quarter was $0.07, a decrease compared to $0.11 diluted earnings per share in the prior year. Richard
